Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/22/22.  As directed by the amendment: claims 1-2, 4-9, 11-12, 14, and 16-21 have been amended, claim 13 has been cancelled, and claim 22 has been added.  As per below, the application is in condition for allowance of claims 1-12 and 14-22.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed temperature control device, the prior art does not disclose, either alone or suggest in combination, a device including at least one air inlet, at least one air outlet, at least one vortex tube having a tube inlet, hot air exit, and cold air exit; the air inlet fluidly connectable to at least one vortex tube inlet, wherein the air outlet is fluidly connectable to either the hot air exit or the cold air exit in at least one flow direction, the at least one hot air exit and cold air exit not being capable of being simultaneously fluidly connected to the at least one air outlet, at least one control element provided by means of which either the amount of air flow between the hot exit and the cold exit and the air outlet is adjustable as set forth in independent claim 1.  The prior art is also silent as to a device including at least one air inlet, at least one air outlet, at least one vortex tube having a tube inlet, hot air exit, and cold air exit; the air inlet fluidly connectable to at least one vortex tube inlet, the air outlet fluidly connectable to at least one hot air exit and cold air exit, at least one control element provided by means of which either the amount of air flow between the hot exit and the cold exit and the air outlet is adjustable, where each of the at least one vortex tube is configured so as to be straight without any bends over its entire length as set forth in independent claim 14.  The prior art is also silent as to a device including at least one air inlet, at least one air outlet, first and second vortex tubes each having a tube inlet, hot air exit, and cold air exit, the air inlet and outlet fluidly connectable via the vortex tubes which are disposed in a common housing, the air inlet fluidly connectable to either the inlet of the first tube or the second tube but not capable of simultaneous connection, the air outlet fluidly connectable to either the hot air exit of the second vortex tube or the cold air exit of the first vortex tube but not capable of simultaneous connection, and at least one control element provided by means of which either the amount of air flow between the hot exit and the cold exit and the air outlet is adjustable as set forth in independent claim 2.
The closest prior art references of record are: Bancroft et al. (2014/0123978), Tunkel et al. (6,289,679), Meckes et al. (2008/0053541), Lessig et al. (2009/0159715), and Hu et al. (2013/0206806).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 2, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785